NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ROLANDO BLANCO MARTINEZ,                   No.    20-70381

                Petitioner,                     Agency No. A205-577-807

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Jose Rolando Blanco Martinez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider or certify his appeal. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s summary dismissal of Blanco

Martinez’s appeal where he did not file a petition for review of that order. See

8 U.S.C. § 1252(a)(5), (b).

      The BIA did not abuse its discretion in denying Blanco Martinez’s motion to

reconsider where his motion failed to identify any error of fact or law in the BIA’s

prior decision summarily dismissing his appeal. See 8 C.F.R. § 1003.2(b)(1) (a

motion to reconsider requires identification of factual or legal error in the prior

decision).

      We lack jurisdiction to review the BIA’s decision not to certify Blanco

Martinez’s appeal. See Idrees v. Barr, 923 F.3d 539, 542–43 (9th Cir. 2019) (the

BIA’s discretionary decision not to certify petitioner’s claim was committed to

agency discretion and not subject to judicial review where no legal or

constitutional error was asserted).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    20-70381